Title: To George Washington from Colonel Daniel Brodhead, 17 May 1777
From: Brodhead, Daniel
To: Washington, George



Dear General
Summersit Court House [N.J.] May 17th 1777

Inclosed I send a list of the Subaltern officers of my Regiment with their Rank as settled by Ballot, Also an Extract from a Letter I have just received from the Chairman of the Board of War—I beg leave to mention to your Excellency that some of the officers are by no means qualified for the Rank they hold in the Regt, whilst much better and decenter officers must submit to their Command—A number of genteel good officers have applied to me to be appointed in this Regt.
Most of the officers of my Regt have lived in the Neighbourhood of, and on an equality with the Men, and have not Resolution enough to Shake off an unbecoming Familiarity with them for which reason no proper Command is supported and he who Screens his Men most from doing their Duty, concieves himself the best officer.
Some of them were unfortunate enough to loose their Commissions by the Hands of the Enemy at Bound Brook on the 13th of April last, and they are generally very anxious to have Commissions immediately upon their Appointment.
I would submit to your Excellency whether (in case Commissions cannot be immediately filled up at Head Quarters) it would not be best to apply to the Board of War and should be much Obliged for being so far indulged, as to have Permission, to get some of the Gentlemen who are so very desirous of serving with me appointed in my Regiment and permit the unworthy to resign—which in my Humble Opinion would rather profit than injure the Service—I should be much Oblidged for an early Answer and am with all due Respect you⟨r⟩ Excellencies most obedt Hble Servt

Daniel Brodhead

